DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Upon further consideration, the restriction requirement between species set forth in the Office action dated 2/6/20 is hereby withdrawn.  Consequently, claims 1-15 are fully examined for patentability herewith.

Claim Rejections Withdrawn
Upon further consideration, the rejections of claims 1-4, 6-12, and 14-15 under 35 USC 112(a) and (b) set forth in the prior Office action are hereby withdrawn.

Claim Interpretation
Upon further consideration, no claim limitation is presently interpreted under 35 USC 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-9, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7942025 granted to Musone.
As to claim 1, Musone discloses a wash drum for a washing machine comprising a drum 16 with a perforated cylindrical wall (perforations 41, fig. 3B) with a first end 26 (fig. 7A) with an opening (door 24, fig. 1; or closed by wall at first end 26) and a second end 28 with an opening (closed by wall at rear 28, fig. 7A); a trunnion 42 coupled to the second end 28; wherein the drum has a range of capacities including a first capacity (fig. 7B) and a second capacity (fig. 7A) smaller than the first capacity; and a rear cover insert 82 away from the second end 28 substantially closing off the second opening, the insert with opposing interior and exterior surfaces, the interior surface (left side surface, fig. 7A) facing the first end to define the second capacity.
As to claim 2, Musone discloses that the insert includes a body 82 (fig. 7A) which has a central disc member and skirt (peripheral edge) that engages the cylindrical wall.
As to claim 4, Musone discloses a rear cover (rear wall at 28, fig. 7A) between the trunnion 42 and insert 82.
As to claim 6, Musone discloses that an outer periphery of the insert conforms to an inner surface of the cylindrical wall (fig. 7B).
As to claim 7, Musone discloses that the exterior (right surface in fig. 7A) defines a volume of the drum not part of the second wash capacity (denoted by L1).

As to claim 9, Musone discloses that the insert includes a body 82 (fig. 7A) which has a central disc member and skirt (peripheral edge) that engages the cylindrical wall.
As to claim 11, Musone discloses that an outer periphery of the insert conforms to an inner surface of the cylindrical wall (fig. 7B).
As to claim 12, Musone discloses that the exterior (right surface in fig. 7A) defines a volume of the drum not part of the second wash capacity (denoted by L1).
As to claim 15, Musone discloses that the drum is in a substantially horizontal direction (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7942025 granted to Musone in view of U.S. Patent Application Publication 20140096571 by Jang et al.
As to claim 3, Musone does not teach impellers (projections) projecting into the wash chamber on the rear cover insert.  However, one of ordinary skill in the art would have recognized as obvious to have such projections.  Jang teaches protrusions 32 at the rear of its washing drum that serve to enhance washing efficiency (para. 63).  One of ordinary skill in the art would have bene motivated to have impeller protrusions in order to enhance washing efficiency, as taught by Jang.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 10, Musone does not teach impellers (projections) projecting into the wash chamber on the rear cover insert.  However, one of ordinary skill in the art would have recognized as obvious to have such projections.  Jang teaches protrusions 32 at the rear of its washing drum that serve to enhance washing efficiency (para. 63).  One of ordinary skill in the art would have bene motivated to have impeller protrusions in order .

Claims 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7942025 granted to Musone in view of U.S. Patent Application Publication 20060005585 by Lee et al.
As to claim 5, Musone does not teach that an end of the cylindrical wall is curled.  However, one of ordinary skill in the art would have recognized as obvious to curl the end of the wall.  Lee teaches curled (folded) edges 120 (fig. 7, paras. 71, 76-77), and further teaches that the curled edges, along with the associated structures of its drum, prevents vibration and noise (abstract).  One of ordinary skill in the art would have been motivated to provide curled edges in order to provide a structure that reduces vibration and noise, as taught by Lee.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 13, Musone does not teach that the cylindrical wall has a step adjacent the rear cover insert.  However, one of ordinary skill in the art would have recognized as obvious to have a step.  Lee teaches a step 110 (fig. 7) at an end of a drum that serves to provide a more consistent and accurate circular form (para. 78).  One of ordinary skill in the art would have been motivated to have a step in order to realize the advantage of providing a more consistent and accurate circular form, as taught by Lee.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 14, Musone does not teach that an end of the cylindrical wall is curled.  However, one of ordinary skill in the art would have recognized as obvious to curl the end of the wall.  Lee teaches curled (folded) edges 120 (fig. 7, paras. 71, 76-77), and further teaches that the curled edges, along with the associated structures of its drum, prevents vibration and noise (abstract).  One of ordinary skill in the art would have been motivated to provide curled edges in order to provide a structure that reduces vibration and noise, as taught by Lee.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches drums having a range of capacities (e.g. variable capacity).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E. BELL/             Primary Examiner, Art Unit 1711